10
1
i)
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 1 of 10

John A. Follis, WSBA #18513

email: jfollis@andersonhunterlaw.com
Anderson Hunter Law Firm, P.S.

2707 Colby Ave., Suite 1001

Everett, WA 98201

Tel: 425-252-5161; Fax: 425-258-3345
Attorneys for Defendants Mathewson
and KBM Seattle, LLC

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MID-CENTURY INSURANCE COMPANY, )

) No. 2:19-cv-1572

Plaintiff, )
) | RESPONSE OF DEFENDANTS KBM
vs. ) | SEATTLE AND MATHEWSON TO

) | MOTION FOR SUMMARY
)
)
)
)
)
)

KBM SEATTLE, LLC; KEITH B. JUDGMENT
MATHEWSON; SALLY MATHEWSON;

and MICHAEL YOUNG,

Defendants.

 

I. COUNTER STATEMENT OF FACTS

KBM Seattle, LLC, (CBM) is a real estate rental company. Its sole member is Keith
B. Mathewson, it has no other employees. At all times relevant to this motion KBM subleased
space to various tenants at two principal locations. The first was a building located at 4841
West Marginal Way and the other buildings were located at 4600 and 4604 Delridge Way in
Seattle. Other than entering into lease agreements and improving/maintaining the space
KBM was leasing at these specific locations, KBM conducted no other business.

Keith Mathewson purchased a policy of insurance for KBM through Dan Gilbertson

his long time Farmers insurance agent. By 2014 Gilbertson had actual knowledge that the

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDERSON HUNTER LAWFIRM, P.S
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 1 2707 COLBY AVENUE, SUITE 1001

EVERETT. WASHINGTON 98201
TELEPHONE (425) 252-5161
FACSIMILE (425) 258-3345

JAF/20466-1/1049338

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 2 of 10

KBM was leasing space at both the West Marginal Way and Delridge locations.!

For some unknown reason, when the subject policy of insurance was purchased only
the Delridge Way locations were referenced in the policy. KBM’s business of leasing space
at both the Delridge and West Marginal Way locations were part of a singular operation, it
would make no sense for KBM to insure only the Delridge properties and not the Marginal
Way property. Even more peculiar, the Farmers agent listed the insured as KBM LLC on the
policy. The legal name was KBM Seattle LLC.”

On February 16, 2016 Michael Young was injured falling off a landing in the West
Marginal Way building. Young filed a lawsuit alleging negligence in King County Superior
Court. The lawsuit named KBM as a defendant along with Mathewson individually and
others. The matter was tendered to Mid-Century which eventually hired a lawyer to defend
KMB and Mathewson. The lawsuit is pending, mediation is scheduled for January 15, 2019.
A. The Mid-Century Policy.

The subject policy identifies “real estate” as the business of KBM. There is no dispute
that the policy provided KBM businessowners liability coverage. The policy period covered
claims occurring between August 23, 2015 until August 23, 2016. There is no dispute that
the accident involving Mr. Young occurred on February 12, 2016 while the policy was in
effect. There appears to be no dispute that the subject policy covered bodily injury claims
resulting from ordinary negligence against KBM.

The BUSSINESSOWNERS LIABILITY COVERAGE FORMS reads in part as
follows:

b. This insurance applies:

(1) To bodily injury and property damage only if:

(a) the bodily injury or property damage is caused by an occurrence that takes place in the

 

" See Declaration of Keith Mathewson p. 2, lines 10-15.
” See Declaration of Keith Mathewson p. 2, lines 19-21.
3 Docket Document 13, p. 83.

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDERSON HUNTER LAWFIRM, P.S
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 2 2707 COLBY AVENUE, SUITE 1001

EVERETT WASHINGTON 98201
TELEPHONE (425) 252-5161
FACSIMILE (425) 258-3345

JAF/20466-1/1049338

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 3 of 10

covered territory and
(b) The bodily injury or property damage occurs during the policy period
(2) To:

(a) Personal Injury caused by an offense arising out of your business excluding advertising,
publishing broadcasting or telecasting done by or for you:

(b) Advertising Injury caused by an offense committed in the course of advertising your goods
products or services:

But only if the offense was committed in the coverage territory during the policy period.
The coverage territory is defined as follows:
4. “Coverage territory” means:

a. The United States of America (including its territories and possessions), Puerto Rico
and Canada;

b. International waters or airspace, provided the injury or damage does not occur in the
course of travel or transportation to or from any place not included in a. above; or

c. All parts of the world if:

(1) The injury or damage arises out of:
(a) Goods or products made or sold by you in the territory described in a. above;
or
(b) The activities of a person whose home is in the territory described in a. above,
but is away for a short time on your business; and

(2) The insured’s responsibility to pay damages is determined in a “suit” on the

merits in the territory described in a. above or in a settlement we agree to.
This broad geographic liability coverage is consistent with other aspects of the policy. For
example, under the Cyber Liability and Data Breach Coverage form the covered territory
applies to claims “occurring anywhere in the world”. The policy also covers advertising
injury. Advertising injuries would not usually occur on a specific property. This again shows

that the policy itself was more than a simple premises liability policy.

 

4 Docket Document 13, p. 33.

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDERSON HUNTER LAWFIRM, P.S
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 3 2707 COLBY AVENUE, SUITE 1001

EVERETT, WASHINGTON 98201
TELEPHONE (425) 252-5161

JAF/20466-!/1049338 FACSIMILE (425) 258-3345,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 4 of 10

At issue in this case is whether the Designated Premises Endorsement (DPE) modifies
and limits the broad geographic coverage referenced throughout the policy to a specific
location. (The DPE is located after the last page of the 15-page BUSSINESSOWNERS
LIABILITY COVERAGE FORM.)°

II. ISSUE

Does the DPE clearly and unequivocally communicate to an average purchaser of
insurance that KBM liability coverage is limited to occurrences arising out of a specific
location?

il. EVIDENCE RELIED UPON

1. Declaration of Keith Mathewson with attachments

2. Declaration of John Follis with Attachments.

3. Court file which includes Insurance policy at issue.

IV. AUTHORITY AND ARGUMENT

Mid-Century argues that the DPE limits the scope of what is covered in the policy to
injuries arising out of a specific location thus invalidating the conflicting coverage territory
provisions also contained in the policy. In essence, the DPE converts a Businessowners
liability policy to a premises liability policy.®

Before analyzing the DPE, some general principles of insurance policy interpretation
should be noted. First, an insurance contract should be interpreted according to the way it
would be understood by the average purchaser. State Farm Insurance v. Emerson 102 Wn.
2d 477, 686 P 2d 1189.

Second, if there is ambiguity arising because of the difference of language used in

the endorsement and the body of the policy, or between two endorsements, the language of

 

> Docket Document 13, p. 98.
© There is no contention that without this DPE the injury claim against KBM pending in King County Superior

Court would not be a covered claim.

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDERSON HUNTER LAW FIRM, P.S.
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 4 2707 COLBY AVENUE, SUITE 1001

EVERETT. WASHINGTON 98201
TELEPHONE (425) 252-5161
FACSIMILE (425) 258-3345

JAF/20466-1/1049338

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 5 of 10

the contract is construed most strongly against the insurer. 1 G. Couch. /nsurance § 4:36 (2d

rev. ed. 1984). See also, Hilburn v. Citizens’ Mut. Auto. Ins. Co., 339 Mich. 494, 498, 64

 

N.W.2d 702 (1954). Finally, “Exclusionary clauses contained in insurance policies are
strictly construed against the insurer." Stouffer & Knight v. Cont'l Cas. Co., 96 Wn. App. 741,
982 P.2d 105, 109 (Wash. Ct. App. 1999).

Applying these general principles to the subject policy the Court must decide if the

DPE (replicated below) clearly and unambiguously restricts the scope of liability coverage.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITATION OF COVERAGE TO DESIGNATED
PREMISES OR PROJECT

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS POLICY

SCHEDULE*

Premises:

Project:

The following is added to the Businessowners Li- 1. The ownership, maintenance or use of

ability Coverage Form: the premises shown in the Schedule and
Operations necessary or incidental to
those premises; or

2. The project shown in the Schedule.

This insurance applies only to "bodily injury,”
"property damage,” “personal injury,"
"advertising injury” and medical expenses
arising out of:

*Information required to complete this Schedule, if not shown on this endorsement, will be shown in
the Declarations.

RESPONSE OF DEFENDANTS KBM SEATTLE AND AIIBERSO Natl iNiitsisale Vata Marre
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 5 2707 COLBY AVENUE. SUITE 1001

EVERETT WASHINGTON 98201
TELEPHONE (425) 252-5161

JAF/20466-1/1049338 FACSIMILE (425) 258-3345

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 6 of 10

The DPE (replicated above) strikes one as a boilerplate form not applicable to this
policy that was intentionally left blank. Under Premises, nothing is filled in. Under Project,
nothing is filled in. (That would make sense as there are no projects discussed in the policy.)

Following the blank spaces following “Premises and Project” the paragraph inserted
below them in paragraph 1 reads that the insurance applies to personal injury arising out of
“the premises shown in the Schedule and operations necessary or incidental to those
premises.” This DPE has the word “Schedule*” written at the top of it but nothing is listed
underneath it. This page itself could be viewed as a Schedule that was left blank.

The word Schedule also contains an * and refers the policyholder to a footnote which
reads:

Information required to complete this schedule, if not shown on this endorsement, will

be shown in the Declarations.

Again does “this schedule” refer to this page that has the word “schedule” written at
the top? Also, how is the policyholder to know if there is information required to complete
this form/schedule? A policyholder expecting broad liability coverage for a business may
think the endorsement is already complete because the endorsement already contains a
Schedule with no Premises Limitations. Also, what declarations are being referred to
exactly? Does this mean policy declarations? There is a “Common Policy Declarations
form”’ at the beginning of this lengthy insurance contract which does not reference any
location. In summary, this DPE that purports to limit coverage is not clear.

Mid Century needed to list on the DPE what premises it was referring to, there was
no reason to leave blanks. An average reader could conclude that by leaving the Premises

section blank there was no premises limitation pertaining to liability claims.

 

7 Docket Document 13, p. 12.

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDERSON HUNTER LAW FIRM, P.S
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 6 2707 COLBY AVENUE, SUITE 1001

EVERETT WASHINGTON 98201
TELEPHONE (425) 252-5161
FACSIMILE (425) 258-3345

JAF/20466-1/1049338

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 7 of 10

Cases that have considered whether DPE’s limit coverage generally hold that the
language in the DPE “must be clear and unequivocal”. See for example American Empire
Surplus Lines Insurance Co. v. Chabad House of North Dade, Inc., 771 F. Supp. 2d 1336,
1343 (S.D. Fla. 2011), affd, 450 F. App'x 792 (11th Cir. 2011). In that case the court noted
that DPE clarity was required to convert a CGL policy to a policy that limited coverage to
injuries occurring on specific premises.

The case of J/linois Union Ins. Co. v. Midwood Lumber & Millwork, Inc., 2014 WL
639420, cited by Mid-Century is also noteworthy. In that case the policy at issue was almost
identical to the policy in this case. In //linois Union the Court did uphold the DPE premises
limitation, however, the ten properties at issue were listed right on the DPE. The court noted
the DPE itself contained a list of ten specific properties right on the form, they were not
vaguely alluded to in other policy locations.

The court in the Western Heritage Insurance Company v. Hoover, 2016 WL 1242091
a case also cited by plaintiff held that to be enforced a DPE must be clear and unequivocal.
Moreover, that court noted how incorporation by reference can lead to ambiguity:

In this case, the James River DPE does not clearly convert the policy into a premises
liability policy. The DPE is similarly incorporated by reference into the policy on the
declarations page; however, the declarations page does not list the designated
premises. Therefore, the DPE is not sufficiently clear and unequivocal to put the
insured on notice and convert the policy. Accordingly, we reject James River's
argument to construe the DPE as limiting coverage to injury and damage occurring
on designated premises. See Dairy Rd. Partners, 92 Hawai'i at 412, 992 P.2d at 107
(holding that policy language “must be construed liberally in favor of the insured and
[any] ambiguities [must be] resolved against the insurer. ””).

The cases analyzing DPE’s are few. Research did not uncover any cases where a DPE
that did not list the premises limitation on the endorsement itself was analyzed for that
deficiency. This Court must consider whether the subject policy read as a whole clearly and

unequivocally alerted the purchaser that the DPE was modifying the policy.

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDERSON HUNTER LAWFIRM, P.S
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 7 2707 COLBY AVENUE, SUITE 1001

EVERETT. WASHINGTON 98201
TELEPHONE (425) 252-5161

JAF/20466-1/1049338 ‘ont

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 8 of 10

Mid-Century misstates the issue as whether Yong’s injury at West Marginal Way
arises out of the ownership, maintenance or KBM’s use of the Deirdige locations. Instead the
issue is whether the DPE limits coverage to Delridge in the first place. Mid-Century assumes
the DPE is clear and unequivocal and an average purchaser of insurance would understand
the policy coverage was being limited. That is an erroneous assumption.

The question before this Court is not whose interpretation of the policy is better or
smarter. The question is whether the DPE at issue would clearly an unequivocally
communicate to an average purchaser of insurance that coverage was being restricted to the
Delrdige locations.

It is not burdensome for an insurer to list the designated premises on the Limitation
of Coverage to Designated Premise form. Leaving the space blank after Premises only invites
confusion as does the language of the footnote. A policyholder who is not a lawyer, should
not have to go hunting through the policy to try to figure out whether this form itself was a
schedule or what schedules were being referred to in footnotes.

V. RELIEF REQUESTED

The Court should deny plaintiffs motion for summary judgment. Keith Mathewson
purchased insurance to cover KBM’s business liability. If the insurer intended to limit
coverage it needed to do so clearly and unequivocally. It did not.

We also ask the Court to consider delaying a ruling on this motion as all parties may
not have been served. (See attached Declaration of John A. Follis.)

If the Court does grant the pending motion, Mid-Century has asked to be reimbursed
defense costs. No evidence has been submitted as to what amount of money is being sought
in this regard or for what services or charges. We would ask that an evidentiary hearing be
held to review the services and costs. Any such charges need to be shown as reasonable and

necessary fees and costs.

RESPONSE OF DEFENDANTS KBM SEATTLE AND aa te aa aS
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 8 2707 COLBY AVENUE, SUITE 1001

EVERETT. WASHINGTON 98201
TELEPHONE (425) 252-5161
FACSIMILE (425) 258-3345

JAF/20466-1/1049338

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document 16 Filed 12/30/19 Page 9 of 10

DATED this 30" day of December 2019.
ANDERSON HUNTER LAW FIRM, P.S.

By_/s/ John A. Follis
John A. Follis, WSBA #18513
Attorneys for Defendants KBM Seattle and
Mathewson

RESPONSE OF DEFENDANTS KBM SEATTLE AND ANDER SO Nib MITES INES
MATHEWSON TO MOTION FOR SUMMARY JUDGMENT - 9 2707 COLBY AVENUE, SUITE 1001

EVERETT, WASHINGTON 98201
TELEPHONE (425) 252-5161

JAF/20466-1/1049338 FACSIMILE (425) 258-3345

 
Case 2:19-cv-01572-JCC Document16 Filed 12/30/19 Page 10 of 10
Case 2:19-cv-01572-JCC Document13 Filed 12/05/19 Page 98 of 170

POLICY NUMBER: 60488-77-40 : BUSINESSOWNERS

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITATION OF COVERAGE TO DESIGNATED
PREMISES OR PROJECT

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS POLICY

SCHEDULE*
Premises:
Project:
The following is added to the Businessowners Li- 1. The ownership, maintenance or use of the
ability Coverage Form: premises shown in the Schedule and operations

This insurance applies only to “bodily injury,” necessary or incidental to those premises; or

“property damage,” “personal injury,” “advertising 2. The project shown in the Schedule.
injury” and medical expenses arising out cf:

“Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
Declarations.

BP 04 12 01 87 Copyright, Insurance Services Office, Inc., 1985 O
